Motion Granted; Order filed August 4, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00066-CR
                                ____________

                   ROBERT ALEXANDER TUFT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1654569


                                     ORDER

      The reporter’s record in this case was due April 1, 2022. See Tex. R. App.
P. 35.1. This court has granted the reporter four extensions of time to file the
record, until August 1, 2022. On August 2, 2022, the court reporter filed a request
for an extension of time until August 9, 2022. The motion is granted with the
following order.
      We order Abbey Coronado, the court reporter, to file the record in this
appeal within five days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Abbey Coronado does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.

                                     PER CURIAM


Panel Consists of Chief Justices Christopher and Justices Wise and Hassan.